DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This Office action is in response to the applicant’s communication filed on 5/12/2022.  Each argument and/or amendment directed towards a maintained rejection is addressed below.  Rejections/objections not repeated herein have been withdrawn.
Applicant’s arguments, see page 4, with respect to Applicant’s claim amendments made in view of the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections have been withdrawn. 
Applicant's arguments, see pages 4-6, alleging that Diamant (1) fails to disclose the ident element vibration-protected by decoupling the ident element from the probe and (2) fails to specify how the transceiver is attached have been fully considered but they are not persuasive.  Firstly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., decoupling the ident element from the probe) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The current claim language merely requires the ident element to have some form of structural arrangement to protect it from vibration (i.e. includes many structural possibilities, and not requiring decoupling specifically).  For at least these reasons, Applicant’s first argument includes limitations that are not claim and is therefore not persuasive.  Secondly, Diamant is only used to teach the benefits of incorporating an ident element onto a proximal end of a probe adjacent a male connection portion.  The disclosure of Sekino already expressly discloses a structural arrangement wherein the probe 13 and any ident element disposed thereon (i.e. the incorporated ident element of Diamant) are both spaced apart from and protected from any ultrasonic vibration in a detached state (i.e. as shown in Fig. 1, with mark 70 at position alpha in Fig. 2; [0038]-[0040]) with the device further being able to be reconfigured into an abutting state in a second arrangement for transmitting ultrasonic vibration to the probe when desired (i.e. when mark 70a is at position beta in Fig. 2; [0038]-[0040]).  For at least these reasons, Applicant’s second argument is overly narrow and fails to address the cited protective structural arrangement of Sekino, as compared to the broadly worded functional claim language, and is not persuasive.

Claim Rejections - 35 USC § 103
Claims 1-3, 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sekino et al. (US 2004/0138594) in view of Diamant et al. (US 2011/0208206).
Sekino discloses (see Figs. 1-2) a lithotripsy system and method comprising the following claim limitations:
(claim 1) A system (10, Fig. 1) for breaking up and/or removing body stones, comprising a source (i.e. mechanical shock assembly 40/50/51, Fig. 1) causing shock waves ([0025]-[0026]; [0033]-[0034]; [0044]; coil 50 provides mechanical shock to the probe whereas ultrasonic vibrator 33 provides vibration to the probe) and/or ultrasound waves, and a probe (13, Fig. 1), wherein the source (40/50/51) and the probe (13) can be reversibly connected via an interface (at screw threads 23, Fig. 1; [0021]; [0037]) for transmitting the shock waves and/or ultrasound waves to the probe (13);
(claims 2 and 3) wherein the ident element is integrated in a ring element made of plastic, and/or the probe (13) has a metal tube ([0021]; probe 13 expressly composed of a metal tube/pipe) (Claim 2 (and thereby dependent claim 3) is written in the alternative and only requires one of either a ring element as set forth in claims 2-3 or a probe comprising a metal tube to read on the claims as written in the alternative (i.e. and/or)); 
(claim 7) wherein the source (i.e. mechanical shock assembly 40/50/51, Fig. 1) is integrated in a hand-held device (10) (as expressly shown in Fig. 1); and
(claim 8) wherein the ring element (i.e. any ring-shaped structure will rad on this element, such as any portion (i.e. proximal threaded hub) of annular pipe 22 and/or O-ring 65, each as shown in Fig. 1) is made of a sterilizable material ([0021]; pipe 22 expressly composed of metal which is fully capable of being sterilized if one so desires; [0035]; and O-ring 65 expressly composed of a polymeric resin such as silicone rubber which is fully capable of being sterilized if one so desires).
Sekino, as applied above, discloses a lithotripsy system and method comprising all the limitations of the claim except for the probe having an ident element for identifying the probe by signals emitted from the ident element, wherein the ident element is arranged in or on the probe so as to be protected against vibration, a control device setting parameters at the source, depending on information transmitted by the ident element, wherein the system is configured such that time-varying status information is transmitted by means of the ident element, and wherein a transmitter for the ident element is embedded in the hand-held device.  
However, Diamant teaches (see Fig. 1c) a similar lithotripsy system and method comprising the probe (12/14/25, Fig. 1c) having an ident element (32, Fig. 1c) for identifying the probe by signals (38, Fig. 1c) emitted from the ident element (32), wherein the ident element (32) is arranged in or on the probe so as to be protected against vibration (i.e. an ident element added to the probe of Sekino is protected from ultrasonic vibration by the gap formed between horn element 40 and coupling member 62 (as shown in Fig. 1 of Sekino)), a control device (18, Fig. 1c) setting parameters at the source depending on information transmitted by the ident element (32) ([0091]; [0138]-[0140]; control unit both monitors and controls service life parameters from service life value transmitted from the ident element of the probe), wherein the system is configured such that time-varying status information is transmitted by means of the ident element ([0091]; [0138]-[0140]; the ident element 32 of the probe transmits a time-varying service life value that changes with each subsequent use of the probe), and wherein a transmitter for the ident element (32) is embedded in the hand-held device (as shown in Fig. 1c of Diamant, wherein such a transmitter added to the probe of Sekino would be embedded as part of the hand-held device of Sekino, as shown in Fig. 1 of Sekino) in order to beneficially and continuously monitor and assess the service life of the probe by transmitted information further allowing/providing for alerts for probe low service life remaining and timely termination of probe function at the end of the service life of each respective probe thereby preventing potential harm to the personnel and/or patient ([0032]; [0041]; [0045]-[0050]; [0091]; [0138]-[0140]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device/method of Sekino to incorporate a signal-transmitting ident element on the probe of Sekino in communication with a control device as set forth above in order to beneficially and continuously monitor and assess the service life of the probe by transmitted information further allowing/providing for alerts for probe low service life remaining and timely termination of probe function at the end of the service life of each respective probe thereby preventing potential harm to the personnel and/or patient, as taught by Diamant.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sekino in view of Diamant as applied to claim 1 above, and further in view of Sollami (US 5,992,405).
Sekino discloses (see Figs. 1-2) a lithotripsy system and method comprising the following claim limitations:
(claim 1) an adapter element (62, Fig. 1) for a system (10, Fig. 1) for breaking up and/or removing body stones (see Abstract), according to claim 1 (see claim 1 rejection above), wherein by means of the adapter element (62) a probe (13, Fig. 1) and a source (i.e. mechanical shock assembly 40/50/51, Fig. 1) can be connected to each other via a thread (23, Fig. 1).
Sekino in view of Diamant, as applied above, discloses a lithotripsy system including an adapter element (62) but fails to disclose or teach the thread having a plastic region and wherein the plastic region is realized by a plastic coating and/or by an insert.  However, Sollami teaches (see Fig. 1) a similar cutting tool comprising threads (i.e. threaded connection between 24/38 in Fig. 1; col. 4, lines 7-11) having a plastic region and wherein the plastic region is realized by a plastic coating and/or by an insert (40, Fig. 1) (col. 4, lines 11-15) in order to beneficially bind against the threads of the connection to prevent unintended loosening/removal of the threaded components due to vibration wherein selective intended loosening of the threaded connection is still possible (col. 1, lines 29-33; col. 2, lines 4-7 and 56-58; col. 4, lines 11-15).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device/method of Sekino in view of Diamant to have the thread comprise a plastic region and wherein the plastic region is realized by an insert in order to beneficially bind against the threads of the connection to prevent unintended loosening/removal of the threaded components due to vibration wherein selective intended loosening of the threaded connection is still possible, as taught by Sollami.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see Takahashi et al. (US 2005/0033201), Figs. 1-4, ([0055]; [0105]-[0106], wherein a removable probe 40a comprises an identifier 45 disposed within an opening 43 of buffer material 44).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771